*456MERRITT, J., delivered the opinion of the court, in which EDMUNDS, D. J., joined. COLE, J. (pp. 473-88), delivered a separate dissenting opinion.
OPINION
MERRITT, Circuit Judge.
The primary question in this school desegregation case is whether the Cleveland public school system, which has approximately 75,000 students, should be declared “unitary” so that the federal courts no longer control student assignments and no longer require the zoning and busing of students to achieve racial balance.
In 1973, Plaintiffs, who represent a certified class of all African-American students in the Cleveland public school system and their parents, successfully filed suit, alleging that Defendants had pursued policies, customs, and practices in the operation of the city public school system in a manner that had the purpose and effect of perpetuating a segregated system. The litigants before this Court have worked together and with the district court for 25 years to desegregate the Cleveland public school system. Their efforts have brought success. As early as 1988, Dr. Gordon Foster, plaintiffs’ nationally known expert on school desegregation, pronounced Cleveland to be the only majority black, large city system in the country which is totally desegregated, adding that the school system had put an end to any overt segregation or discrimination. On May 8, 1996, after years of overseeing educational programs designed to guarantee a good education for all students in the Cleveland School District, regardless of race, the district court entered a termination order (1) modifying the central remedial Consent Decree that had guided the district’s pupil assignment strategies so as to eliminate all further student assignment obligations, (2) declaring that the school district had achieved partial unitary status as to student assignments, and (3) vacating all student assignment remedial orders. See Reed v. Rhodes, 934 F.Supp. 1533 (N.D.Ohio 1996) (hereinafter “Termination Order”).
These appeals present several issues for this Court. First, we must address whether the district court erred by modifying its earlier decrees so as to eliminate inconsistent, rigid mathematical student assignment prescriptions in favor of a so-called “Vision 21” plan developed by the parties in 1993, a plan based on parental choice favored overwhelmingly by the populace of Cleveland, including the African American community. Second, we must examine whether, in granting the Defendant’s Motion for Partial Unitary Status, the district court correctly applied the proper legal standards necessary for this determination. Third, we must review for a possible abuse of discretion the decision of Senior Circuit Judge Robert B. Krupansky, who assumed the management of this litigation in November 1994, not to recuse himself pursuant to 28 U.S.C. § 455(a) in the face of allegations of impropriety stemming from certain ex parte communications. Finally, we must address whether the district court abused its discretion in holding that Plaintiffs’ attorneys in the instant matter should be remunerated at hourly rates “not exceeding] the market rates necessary to encourage competent lawyers to undertake the representation in question.” Coulter v. State of Tennessee, 805 F.2d 146 (6th Cir.1986).
For the following reasons, we affirm the judgments of the district court in all respects.
I. BACKGROUND
A. Facts from 1975 to the Adoption of Vision 21 Plan in 1993
The history of this case is long and complicated. Two years after the suit was filed, the late Judge Frank J. Battisti presided over a lengthy bench trial in 1975 and 1976. On August 31, 1976, Judge Battisti dismissed the Complaint as to the Governor and the Attorney General, but concluded that the other Defendants, in-*457eluding the state board of education, had contributed, by both commission and omission, to an unconstitutional segregation of the Cleveland Public Schools. The court thus permanently enjoined Defendants “from discriminating on the basis of race in the operation of the public schools of the City of Cleveland, and from creating, promoting, or maintaining racial segregation in any school or other facility in the Cleveland Public Schools.” Reed v. Rhodes, 422 F.Supp. 708, 797 (N.D.Ohio 1976), remanded without opinion, 559 F.2d 1220 (6th Cir.1977), on remand to 455 F.Supp. 546 (N.D.Ohio), on remand to 455 F.Supp. 569 (N.D.Ohio 1978).
On February 6, 1978, the district court reaffirmed its earlier conclusion that Defendants were constitutionally liable for having maintained a de jure segregated public school system, and that these numerous constitutional violations had system-wide impacts entitling plaintiffs to a system-wide remedy. The court also issued a remedial order directing Defendants to implement, beginning in September 1978, a “comprehensive, system-wide plan of actual desegregation which eliminates the systematic pattern of schools substantially disproportionate in their racial composition to the maximum extent feasible.” Reed, 455 F.Supp. at 568. The court’s broad remedial order required Defendants to desegregate administrative, supervisory and teaching personnel, to desegregate the schools, to develop creative educational currículums, and to develop methods of monitoring compliance. The district court also ordered racial balance: “the racial composition of the student body of any school within the system shall not substantially deviate from the racial composition* of the system as a whole.” Id. at 608. The court then mandated that “[a] fifteen percent deviation from the percent ratio of the District as a whole is the maximum deviation that would be reasonable.” Reed, 472 F.Supp. 615, 617 (N.D.Ohio 1979).
On August 11, 1980, the court appointed a Special Master (Mr. Daniel McCarthy), two experts on school desegregation (Dr. Gordon Foster of the University of Miami at Florida and Attorney Ted Mearns), and a certified accounting firm (Ernst & Ernst) to conduct a fiscal. analysis of the school district en route to a comprehensive remedial order. In that Order, Judge Bat-tisti directed the establishment of the.Office of School Monitoring and Community Relations, charged it with rigorous monitoring of desegregation implementation, and ordered the appointment of an official Desegregation Administrator to be paid by defendants. These actions were affirmed by this Court. See Reed v. Rhodes, 635 F.2d 556 (6th Cir.1980).
Racial balance in Cleveland is difficult to achieve because the city is to a great extent divided racially along a North-South axis. Schools on the East Side are predominantly African-American; schools on the West Side are predominantly White. In order to comply with the plus/minus 15% test, the school system was first divided into 190 residential zones. Students were then assigned and bussed to schools across town to achieve the requisite racial balance in each individual school. When imbalances resurfaced, they were corrected by administrative orders and students were reassigned as needed. Annually, as many as 4,000 students were reassigned and bussed to satisfy the court order. Bus rides for some students exceeded 80 minutes each way, e.g. between the southeast corner of the school district, which has a student population that is 98-99% African American, and the southwest corner of the district, which is only 35% African American. Some schools, known as LAU sites, were excluded from the court’s 15% parameters because they serve specially assigned concentrations of students who speak little English. Later, on August 14, 1987, Judge Battisti authorized changes in pupil assignments without prior court approval if such changes were agreeable to the following three parties: the school dis*458trict, the State Superintendent, and Plaintiffs’ legal counsel.
During the 1980s, the school system became predominantly nonwhite as a result of white flight. The Cleveland School District operated approximately 130 schools, 90% of which satisfied the 15% limitation every year. After the district court’s order of August 14, 1987, Dr. Gordon Foster was appointed as a joint expert of all parties for the purpose of assisting in planning improvements to the student assignment process. Dr. Gordon had previously served as the Plaintiffs’ expert witness during the liability phase of this case. In 1988, Dr. Gordon issued a report of his assessment of desegregation in the Cleveland School District. He stated that the district had put an end to any overt segregation or discrimination and was “the only majority black, large city system in the country which is totally desegregated.” Termination Order, 934 F.Supp. 1533, 1538 (N.D.Ohio 1996) (quoting Foster Report, at i-ii) (emphasis added). In addition, pursuant to a July 10, 1990 court order, the Office of School Monitoring and Community Relations conducted a detailed assessment of the state of compliance with all outstanding remedial orders and concluded that Defendants had substantially complied with the 15% limitation and that any deviations therefrom could not be attributed to discriminatory student assignments. It reported:
Based on presently available information, it appears that defendants have complied in large part with the requirement that all schools have enrollments by race that reflect district-wide enrollment by race. While a relatively small proportion of district schools each year have enrollments that exceed the maximum deviation that would be reasonable (plus or minus 15% from the district ratio), no evidence suggests that this is the result of discrimination on the basis of race in the assignment of students.
Id. at 1542 (citing Office of School Monitoring and Community Relations Report, at V-l-11) (emphasis added). The Office’s assessment recommended that the parties continue to work together to move the case forward.
In March 1992, the district court vacated over 500 orders upon joint motion of all the parties. There was a sense that the quality of public education had declined while the cost of operation had increased. The court thus urged the parties “not to hesitate to think about innovative programs and undertakings” that might ameliorate the situation in the school system. Reed v. Rhodes, 1992 WL 80626, at *2 (N.D.Ohio Apr.2, 1992). Judge Battisti further noted that “the Court [had] not set out to run a busing company,” id. at *1; directed the parties to address whether they believed “the interests of the students in Cleveland would be better served by an alternative student assignment plan,” id. at *4; and suggested that parental and student choice become an important factor in student assignment within the Cleveland School District, see id.
B. Development of Vision 21 Plan
With these goals in mind, the school district retained Dr. Foster and Dr. Joseph Darden, Dean of the Urban Affairs School at Michigan State University, to advise it on ways for improving student assignments. Based on the recommendations of these experts, the district court approved the school district’s proposal to exempt from mandatory school assignment and the 15% parameters six elementary schools in which surrounding neighborhoods were racially integrated and further recommended that families in those areas be given the choice to have their children attend their community elementary school. This program, known as “Phase One,” was a success. Numerous students who had left the school district to attend private schools returned to their community schools and each school met the 15% limitation despite their exemption therefrom.
Soon thereafter, the school district developed a more comprehensive program *459knows as Vision 21 based on the idea that parents and students should have even greater choice in schools. Vision 21 had three main components: (1) strengthening the Cleveland schools’ basic curriculum; (2) developing programs designed specifically to ensure African-American students opportunities for a quality education as measured by improved student outcomes over time; and (3) implementing parental choice, which called for a dramatic expansion of the magnet school program and introduction of community model schools. Under the third component, parents were offered multiple (usually three) school choices. For example, parents of an elementary school child could choose from either a district-wide magnet school or a community model school in their region. If a desegregated school was unavailable in their region, the program allowed the parents the option of choosing an integrated school outside the region.
Vision 21’s parental choice program was designed to be phased in over four years. Dr. Foster and Dr. ‘Darden noted that particular attention had to be paid to the three corners of the triangular school district, where schools persistently fell outside the 15% limits due to changing demographics and the long distances students were forced to travel. The school district thus proposed that the three corners no longer be paired with any other region but instead remain as autonomous regions not subject to the school district’s 15% limitation. The district court approved Vision 21 on July 21, 1993, although it was clear that greater parental choice would result in a number of additional schools exceeding the district’s 15% parameters. During the 1993-94 school year, the first year of Vision 21’s implementation, 41 schools fell outside the 15% limitation. This was the result of treating the three corner regions as autonomous areas, altering the grade structure of schools in those corners (changing to K-5, 6-8, and 9-12), providing new choice options to community elementary schools in those regions, and suspending the annual assignment adjustments.
C. The 1994 Consent Decree Based on Vision 21
In 1992, Judge Battisti had encouraged settlement discussions among the parties. On October 19,1993, the court directed the parties, under the leadership of Daniel McMullen, Director of the Office of School Monitoring and Community Relations, to begin discussing the future of Vision 21, its funding, and a settlement of all outstanding issues in the case. The parties were to present the court with a settlement agreement by February 1, 1994. All parties obeyed this order and on March 15, 1994, signed a comprehensive settlement agreement that was approved as a Consent Decree on May 25, 1994. See Reed v. Rhodes, 869 F.Supp. 1265 (N.D.Ohio 1994).
The Consent Decree was ambitious in scope. It provided:
The purpose of this Agreement is to bring Reed v. Rhodes to a just resolution, consistent with the remedial orders, by eliminating, to the extent practicable, those conditions that the Plaintiff and the District believe are vestiges of past unlawful segregation in the District; to reconcile all outstanding differences between the Parties; to support the reformation of educational processes in the Cleveland School District; to assure that education will continue in desegregated settings; to provide sufficient funding consistent with local voters’ support for the educational initiatives known as Vision 21; to provide for monitoring of implementation, the identification of problems, and the resolution of potential disputes about compliance with either remedial orders or the provisions of this Agreement; and to authorize the State Superintendent of Public Instruction and the Court to assure compliance with the undertakings hereinafter defined.
Reed v. Rhodes, 869 F.Supp. 1265, 1268 (N.D.Ohio 1994) (Settlement Agreement, § 3). The Consent Decree, inter alia: (1) *460officially establishes the 15% parameter by which the racial composition of each school is judged, see Settlement Agreement § 5.1; (2) specifies permissible exceptions to that guideline for the school years 1994-95 and 1995-96; see id. §§ 6.1, 6.2; (3) provides that in the 1996-97 school year and thereafter until July 1, 2000, “all schools shall comply with the requirements of Section 5.1,” see id. § 6.2; (4) establishes state financial support for the desegregation-related and remedial-order related components of Vision 21 until the year 2000, see id. § 7; (5) mandates that the school district adopt a strategic plan for permanent facilities improvement, see id. § 8.3; (6) defines the procedures for modifying remedial orders, see id. § 10; (7) forbids the Defendants, in their operation of the school district, from segregating or discriminating against students based on race, see id. § 11.1; (8) establishes that individual schools shall be subject to appropriate intervention, as defined in § 11.3, if the scores of their students are in the bottom quartile of recognized proficiency tests or if they exhibit substantial disparities by race in student expulsions or suspensions, see id. § 11.2; and (9) provides that at least annually, all Parties shall meet to assess the status of Consent Decree implementation and compliance with relevant remedial orders, see id. § 13. Finally, Section 15 provides that (1) on or after July 1, 1997, the Parties shall request that the district court schedule a public hearing to assess the compliance with the relevant remedial orders and terms of the Agreement, and (2) the Court may at that time release the Defendants from all further obligations, except for those defined by the Consent Decree for the period from July 1, 1997 to July 1, 2000 if the court finds that (a) the Defendants have implemented all provisions of the Consent Decree and complied with all extant remedial orders to the extent practicable; and (b) all vestiges of past discrimination and segregation have been eliminated to the extent practicable; and (c) the Defendants have otherwise demonstrated good faith commitment to their constitutional obligations. See Reed v. Rhodes, 869 F.Supp. 1265, 1268-73 (N.D.Ohio 1994).
Judge Battisti passed away on October 19, 1994, six months after the entry of the Consent Decree. Supervision of his docket was assumed by Senior Circuit Judge Robert B. Krupansky on November 1, 1994. That autumn, Vision 21 was implemented in the three corners of the School District where schools were exempt from the District’s mandatory 15% parameter. Outside those zones, 25 non-exempt schools were outside the 15% limit. The school district thus recruited students who would be willing to transfer. As a result, five additional schools fell within the 15% range. Negotiations during November and December 1994 produced an agreement that nine of the twenty remaining non-compliant schools should be brought into compliance through the mandatory reassignment of approximately 400 students by the end of January 1995. On January 5, 1995, the school district moved for (1) a temporary stay of the reassignment of those 400 students, (2) a Declaration of Partial Unitary Status as to student assignments, and (3) modification of the Consent Decree, which motion was opposed by both Plaintiffs and the State on the grounds that there had been no significant change in circumstances since the Consent Decree was signed eight months earlier which would warrant a modification of the Decree.
On January 9, 1995, the district court dismissed Local Defendants’ Motion for a Temporary Stay on the reassignment of the 400 students, but also refused to order any interim changes in assignments. On February 24, 1995, the court announced the reappointment of Daniel J. McMullen, the former Director of the Office of School Monitoring and Community Relations, as Special Master for the purpose of exploring with the parties alternative proposals to the use of mathematical ratios as a predicate for student assignments. At a hearing on that same day, the court heard *461numerous oral testimonies on the financial and managerial condition of the school district which indicated that the District was in dire financial straits. On March 3, 1995, the court announced that it was displacing the Cleveland Board of Education and ordered the State Superintendent to assume direction and control over all aspects of the school district’s operations.
D. The Modification of the 1994 Consent Decree
In March and April 1995, Special Master McMullen supervised discussions between the parties in connection with Defendants’ Motion for Partial Unitary Status. The discussions explored whether an agreement could be reached on criteria for student assignments that would be more flexible than the 15% limitation defined in the Consent Decree. When the parties were unable to reach an agreement, McMullen conducted a two-day hearing during which the State proposed a ten-point program for pupil assignments to begin in September 1995. Further negotiations resulted in an agreement to modify the May 1994 Consent Decree regarding student assignments for the 1995-96 school year and to try the state plan on an experimental basis for one year. The agreement was reduced to a stipulation that was presented to and approved by the court on May 16, 1995.
Under the terms of the Joint Stipulation, (1) the school district’s Motion for Declaration of Partial Unitary Status as to student assignments was withdrawn without prejudice; (2) no party would challenge the State’s plan as a violation of the Consent Decree; (3) student assignments for the 1995-96 school year would be made in accordance with the state plan; (4) any increase in the number of schools exceeding the school district’s 15% parameters during 1995-96 would not be deemed a violation of the Consent Decree; (5) the parties were required to present to the court, no later than December 31, 1995, an agreement concerning student assignments to last for the remainder of the term of the 'Consent Decree; and (6) if the parties failed to reach an agreement, any party could move the court by January 31, 1996, or the court could convene hearings sua sponte, to consider student assignments for the 1996-97 school year and thereafter. The Joint Stipulation expressly provided that it modified the Consent Decree for the 1995-96 school year.
The State’s ten-point plan suspended the 15% parameter for one year and gave increased choice to students and their parents. All schools were to be at least one-third African-American, and could have more than 90% African-American students if that was the result of parental choice. The Plan also provided for more magnet schools and opportunities to attend community model schools. In the event that students were not pleased with their school assignment, they would be allowed to attend a school which more nearly reflected the district’s racial composition if they so desired.
Assignments for the 1995-96 school year were made in accordance with the stipulated state plan. In November 1995, the school district’s Superintendent' reported the results of the new system. All students were offered a guaranteed assignment to a school which was within the 15% parameter; no school opened with fewer than one-third African American students; as a result of school choice by parents and students, 27 schools had student populations that were 90% or more African-American; 19 of 20 magnet schools satisfied the 15% limitation, with one magnet school only 0.5% off; and 58 schools in the district still satisfied the 15% limitation. Approximately 50,000 students accepted one of their guaranteed assignments. By contrast, 22,000 students exercised their right to choose an optional assignment.
The Superintendent reported a very high degree of parental satisfaction with the Plan but warned that it would be difficult or inequitable to implement in future years. First, the exercise of choice would reduce the number of schools which would *462fall within the 15% limits, thereby making it more difficult to guarantee all children an assignment to one of those schools. In fact, this had only been possible during the 1995-96 school year because 3,600 students were available for reassignment following the closing of eleven schools. Second, it would be inequitable to insure that all schools would be at least one-third African-American, as about 600-700 students from pockets on both sides of the city would have to bear the disproportionate burden of being reassigned to satisfy that requirement, while other students in the district would still be afforded controlled choice options. Third, maintaining the 15% limitation on magnet schools would require eliminating some students because their racial group was oversubscribed.
The Joint Stipulation of May 6, 1995 obligated the parties to report to the court by December 31, 1995 with a settlement agreement on student assignments. The parties’ efforts proved futile. The ' State and the school district were unwilling to agree to maintain the 15% parameter, as this would have required reassigning and bussing over 9,000 students, thereby undoing the choices families had made in accordance with their options under the Joint Stipulation. Plaintiffs, on the other hand, were unwilling to consider anything else. Consequently, on January 3, 1996, State Defendants exercised their prerogative under the Joint Stipulation and moved, on behalf of themselves and the school district, for both an Order to Modify the Consent Decree so as to eliminate the 15% parameters and a Declaration of Unitary Status on the student assignment component of the remedial orders. Under the State’s proposed modification of the Consent Decree, the 15% requirement and all other arithmetic quotas would be abolished in favor of parental choice. The goal for magnet schools would be 70% African-American, but no student would be excluded because of racial limitations. Finally, the right to transfer to a more integrated setting would be preserved, as would the right to attend a neighborhood school close to home, if that were the product of parental choice.
On February 1, 1996, Judge Krupan-sky conducted a bench trial during which the court heard the testimony of numerous state and district officials, a demographics expert, Special Master McMul-len, and several expert witnesses. The school district’s Senior Executive Manager for Desegregation Compliance, the State Superintendent, and the Assistant State Superintendent for the Cleveland Public Schools all testified that the Consent Decree should be modified as requested in light of the fact that there were no remaining vestiges of the segre-gative assignment practices identified in the liability findings of Judge Battisti on August 31, 1976. On May 8, 1996, Judge Krupansky entered an Order modifying the Consent Decree to eliminate all further student assignment obligations, declaring that the Defendants had achieved partial unitary status as to student assignments, and vacating all student assignment remedial orders. See Termination Order, 934 F.Supp. at 1558. Plaintiffs appealed on May 13, 1996.
II. VALIDITY OF THE DISTRICT COURT’S MODIFICATION OF THE CONSENT DECREE
In Board of Education of Oklahoma City Public Schools Independent School District No. 89 v. Dowell, 498 U.S. 237, 111 S.Ct. 630, 112 L.Ed.2d 715 (1991), Petitioner, the Board of Education of Oklahoma City, sought dissolution of a decree entered by the district court imposing a school desegregation plan. The district court granted relief over the objection of the Respondents, African-American students and their parents. The Tenth Circuit reversed, relying on the “grievous wrong” standard enunciated by the Supreme Court in United States v. Swift & Co., 286 U.S. 106, 119, 52 S.Ct. 460, 76 L.Ed. 999 (1932) (“Nothing less than a clear showing of grievous wrong evoked by *463new and unforeseen conditions should lead us to change what was decreed after years of litigation with the consent of all concerned.”). See Dowell v. Board of Educ. of Okla. City Pub. Schs., Indep. Dist. No. 89, 890 F.2d 1483, 1490 (10th Cir.1989) (quoting Swift, 286 U.S. at 119, 52 S.Ct. 460), rev’d, 498 U.S. 237, 111 S.Ct. 630, 112 L.Ed.2d 715 (1991). The Supreme Court reversed, however, establishing that the Swift .standard does not govern school desegregation cases. The Court reasoned:
Considerations based on the allocation of powers within our federal system, we think, support our view that .Swift does not provide the proper standard to apply to injunctions entered in school desegregation cases. Such decrees, like the one in. Swift, are not intended to operate in perpetuity. Local control over the education of children allows citizens to participate in decisionmaking, and allows innovation so that school programs can fit local needs.... The legal justification for displacement of local authority by an injunctive decree in a school desegregation case is a violation of the Constitution by the local authorities. Dissolving a desegregation decree after the local authorities have operated in compliance with it for a reasonable period of time properly recognizes that necessary concern for the important values of local control of public school systems dictates that a federal court’s regulatory control of such systems not extend beyond the time required to remedy the effects of past intentional discrimination.
498 U.S. at 248, 111 S.Ct. 630.
In the instant matter, the late Judge Battisti in 1979 ordered that all schools in the Cleveland School District fall within the 15% deviation from racial ratios of the district as a whole. See Reed, 472 F.Supp. 615, 617 (N.D.Ohio 1979). By 1983, only ten schools were outside the 15% parameter, and every school had a racial ratio within 22% of the district-wide average. Two years later, in 1985, the district court approved a “Five-Year Facilities Utilization Plan” developed by Defendants to ensure that the School District remained in compliance with the 15% limitation. The Plan directed annual compliance reviews to monitor and analyze the desegregated status of individual schools, and to plan student reassignments or other measures as necessary to maintain racial balances within acceptable ranges. These reviews and readjustments resulted in extremely high levels of compliance in excess of 90% throughout the 1980s and into the early 1990s. This astonishing success no doubt served at least as part of the basis for Dr. Gordon Foster’s conclusion in 1988 that Cleveland was “the only majority Black, large city system in the country which is totally desegregated.” In addressing the small percentage of noncompliant schools, the Court’s Office on School Monitoring and Community Relations concluded that “no evidence suggests that this is the result of discrimination on the basis of race in the assignment of students.”
As a result of the early successes of both the Plan and Phase One’s parental choice initiative and model community schools, the district court implemented Vision 21, which greatly expanded the role of parental choice in student assignments. The parties’ 1994 settlement agreement and the district court’s Order of May 25, 1994 both acknowledge the importance of Vision 21 as the linchpin of the parties’ agreement. Termination Order, 934 F.Supp. 1533, 1543 (N.D.Ohio 1996) (“Vision 21 was approved and adopted in its entirety without modifications or amendments and became the bedrock foundation of the negotiated court-appointed Settlement Agreement.”) (emphasis added).
From the start, both parties agreed that: (1) Vision 21 was to be implemented in such a manner as to comply with the court’s desegregation order; (2) Vision 21 was designed to increase substantially the opportunity for all students in the District to receive a high-quality education in a desegregated environment; and (3) Vision *46421 was the first step toward “the gradual implementation of a controlled-choice student assignment plan.” Id. (citing parties’ Joint Findings of Fact and Conclusions of Law). Pursuant to an agreement between the parties approved by the court, a partial implementation of Vision 21 was commenced in the 1993-94 school year, during which 41 schools exceeded the 15% remedial mandate. This came as no surprise. As the district court noted, both the parties and the Court understood that Vision 21 would result in greater short-term noncompliance with the 15% limitation and a reemergence of schools with 90% or more African-American enrollment. See id. “It was, however, contemplated that the two student-school assignment policies were nevertheless compatible and that available attractive alternative parental enrollment inducements would result in parental elections that would, within the two-year period imposed by section 6.3 of the Consent Decree, return all school-student enrollments to within relative -1 — 15% compliance with the Remedial Order.” Id. These hopes were not founded upon mere speculation; rather, the School District took numerous affirmative steps to implement an aggressive restructuring program in order to harmonize the 15% parameter with Vision 21’s broadly expanded parental student school enrollment choice. The Defendants provided for an increase in the number of magnet schools; they created community model schools, such as Afro-Centric/Multicultural Immersion Schools; they created guaranteed residential zones around the newly-created community model schools; they reassigned students, overriding parental choice in some instances in order to effect a more favorable distribution in certain schools; they afforded transfer priorities to students in overcrowded middle schools; they advertised magnet schools to attract underrepresented races; and they modified residential feeder patterns to improve racial balance at particular schools throughout the district.
Despite the school district’s considerable efforts, parental choice served as a powerful foil to continued compliance with the 15% parameter during the 1990s. Following an open hearing on April 19-20, 1995, Special Master Daniel McMullen issued a report that reflected prevailing community standards within the Cleveland School District. The report disclosed that an overwhelming majority (86%) of African-American parents considered their right to choose to send their children to neighborhood schools more important than busing for racial balance within the district as a whole, so long as such choice did not result in an inferior quality of education for their children. The Defendants soon realized that their initial hope of reconciling the 15% parameter with Vision 21 was unfounded and that the School District would be unable to satisfy the student assignment requirements of the Consent Decree. As the district court stated:
[T]he record confirms that despite the initial optimism of the Court and the parties to harmonize the +-15% component in the Consent Decree with the implementation of the criteria of Vision 21 also incorporated into the Consent Decree, it became obvious that the intractable mathematical ratio of +-15% reflected in sections 5 and 6 was, and is, in conflict with the innovative community-supported initiatives of Vision 21. Experience dictates that the conflicting philosophies have become irreconcilable. Two years of implementing the student assignment provisions of Vision 21 have confirmed that the H — 15% standard incorporated into sections 5 and 6 of the Consent Decree is outdated and cannot be balanced with the innovative concepts of Vision 21 of that Decree.
Termination Order, 934 F.Supp. at 1544.
Under Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 112 S.Ct. 748, 116 L.Ed.2d 867 (1992), a consent decree may properly be modified, inter alia, “when enforcement of the decree without modification would be detrimental to the *465public interest.” 502 U.S. at 384, 112 S.Ct. 748. When Vision 21 and its prescriptions for parental choice were first introduced, it was widely acclaimed by both sides as a progressive, innovative educational program designed to comply with Judge Battisti’s order to develop both creative educational curricula in reading and other programs designed to correct the effects of prior segregated schooling. In fact, Vision 21 was so universally accepted by the people of Cleveland that the parties to this litigation incorporated it, without modification, as a centerpiece of the Consent Decree of May 25, 1994.
We wish it were possible to reconcile the inherent conflict between the mandate of the 15% student assignment limitation imposed by Judge Battisti’s 1978 Remedial Order, as incorporated into sections 5 and 6 of the Consent Decree of May 25, 1994, and Vision 21’s school choice provisions. Experience clearly indicates, however, that the two approaches are inherently irreconcilable. The district court found that “[t]his realization represents a material factual change and unforeseen circumstance which compels the Court to conclude that ‘enforcement of the decrees without the proposed modification would be detrimental to the public interest.’ ” Termination Order, 934 F.Supp. at 1545 (quoting Rufo, 502 U.S. at 384-85, 112 S.Ct. 748). We agree.
The Supreme Court has made clear that “[o]nce a court has determined that changed circumstances warrant a modification of a consent decree, the focus should be on whether the proposed modification is tailored to resolve the problem created by the change in circumstances. A court should do no more, for a consent decree is a final judgment that may be reopened only to the extent that equity requires.” Rufo, 502 U.S. at 391-92, 112 S.Ct. 748. In the instant matter, Defendants have not sought to rewrite the agreement in toto. On the contrary, they seek only to modify sections 5 and 6 of the Consent Decree, which establish officially the inflexible 15% parameter by which the racial composition of each school is measured. As the district court emphasized, “the remainder of the Consent Decree remains intact and its terms, conditions, responsibilities, and liabilities continue to bind the parties and are calculated to survive beyond the Court’s supervision and control of the Cleveland School District.” Termination Order, 934 F.Supp. at 1546. We therefore agree that the district court’s modification of the Consent Decree was “suitably tailored,” Rufo, 502 U.S. at 391, 112 S.Ct. 748, to the changed circumstances. Because this Court does not find that the district court erred in its determinations either that “enforcement of the decree without modification would be detrimental to the public interest,” id. at 384, 112 S.Ct. 748, or that the proposed modifications were suitably tailored to the changed circumstances, it cannot be said that the lower court abused its discretion in modifying the decree.
III. THE UNITARY STATUS OF THE CLEVELAND PUBLIC SCHOOL SYSTEM
In its Order of May 8, 1996, the district .court in the instant matter ordered that Defendants are entitled to a declaration of unitary status with respect to pupil assignments and that the Court’s jurisdiction over pupil assignments was dissolved so as to permit the school authorities henceforth to assign pupils in accordance with their best judgment. We are satisfied that the district court did not err in its application of the controlling law in this regard. See Missouri v. Jenkins, 515 U.S. 70, 115 S.Ct. 2038, 132 L.Ed.2d 63 (1995); Freeman v. Pitts, 503 U.S. 467, 112 S.Ct. 1430, 118 L.Ed.2d 108 (1992); Board of Educ. of Oklahoma City v. Dowell, 498 U.S. 237, 111 S.Ct. 630, 112 L.Ed.2d 715 (1991); Milliken v. Bradley, 433 U.S. 267, 97 S.Ct. 2749, 53 L.Ed.2d 745 (1977) (Milliken II); Pasadena City Bd. of Educ. v. Spangler, 427 U.S. 424, 96 S.Ct. 2697, 49 L.Ed.2d 599 (1976); Milliken v. Bradley, 418 U.S. 717, 94 S.Ct. 3112, 41 L.Ed.2d *4661069 (1974) (Milliken I); Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971). In so ruling, we rely upon the reasons set forth by the district court in the thorough analysis of its Order of May 8, 1996. See Termination Order, 934 F.Supp. at 1546-58.
We find convincing the district court’s analysis of Freeman, where the Supreme Court found that the school system in DeKalb County, Georgia, had fully and satisfactorily complied with the student assignment component of the remedial decree in that case. Having examined both the efforts of the DeKalb County school system and the demographic changes that had occurred within the 17-year life span of the remedial consent decree, the Supreme Court affirmed the conclusion of the trial court in that case that massive bussing was not a viable option and further enunciated an important principle for school desegregation cases across the nation:
That there was racial imbalance in student attendance zones was not tantamount to a showing that the school district was in noncompliance with the decree or with its duties under the law. Racial balance is not to be achieved for its own sake. It is to be pursued when racial imbalance has been caused by a constitutional violation. Once the racial imbalance due to the de jure violation has been remedied, the school district is under no duty to remedy imbalance that is caused by demographic factors. Freeman, 503 U.S. at 494, 112 S.Ct. 1430. See also id. at 512, 112 S.Ct. 1430 (Blackmun, J., concurring) (A school system’s obligation to desegregate “does not always require the district court to order new, affirmative action simply because of racial imbalance in student assignments.”).
The statistical analysis found in the district court’s termination order indicated that the imbalance of schools not in compliance with the remedial consent decree in Freeman far exceeded the number of Cleveland schools that were outside the 15% parameter mandated by Judge Bat-tisti’s remedial Order and Consent Decree in the instant matter. Indeed, a direct comparison of the DeKalb County School System in Freeman and the Cleveland School District from 1983 to 1991 indicates that the latter achieved substantially greater student desegregation than the DeKalb County School System, as measured by all the following factors: (1) the percentage of African-American students each year who attended schools which were more than 90% African American; (2) the percentage of African-American students each year who attended schools that had greater than 20% more African Americans than the system-wide average; (3) the percentage of White students who attended schools which were more than 90% White; (4) the percentage of White students who attended a school with greater than 20% more Whites than the system-wide average; and (5) the number of schools each year that had even greater than 90% African-American or 90% White student populations. Moreover, we wish to emphasize that the figures for Cleveland reflected much greater desegregation than that in DeKalb County even after the implementation of the student assignment practices of the Joint Stipulation of May 15,1995, which relied almost exclusively on the parental choice initiatives of Vision 21 in lieu of the Cleveland School District’s outdated 15% mathematical parameters. As the district court noted:
The Defendants’ record of compliance with this Court’s various Remedial Orders stands as an unequivocal manifestation of their good faith efforts to desegregate the Cleveland School District. Defendants have created an innovative school system that has implemented a number of initiatives designed to develop self-esteem and enhance the academic potential of all students regardless of race. Many remedial programs *467are targeted in African-American schools. Programs have been implemented to involve parents and offset-negative socioeconomic factors. If the Cleveland School District has failed in any way, it is not because the school system has been negligent in its duties. The record discloses that the City of Cleveland has historically been a resi-dentially segregated bi-polar community (African-American east of the Cuyahoga River and Caucasian west of the Cuya-hoga River). The demographics of recent years have reflected rapid population shifts within the city that were not caused by or attributable to the Cleveland School District. These demographic dynamics were inevitable as a result of suburbanization and socioeconomic conditions. No evidence has been developed in these proceedings to support a conclusion that the effect of the Cleveland School District’s previous unconstitutional conduct may have contributed to the residential segregation of the community and/or the dynamics of population mobility.
Termination Order, 934 F.Supp. at 1552.
We thus affirm the district court’s order that Defendants are entitled to a declaration of unitary status with respect to student assignment and that the court’s jurisdiction over pupil assignment is dissolved. In light of the district court’s exhaustive analysis of these issues, we feel that any further analysis by this Court would be duplicative and would serve no jurisprudential purpose.
IV. JUDGE KRUPANSKY’S MANAGEMENT OF THE CASE
28 U.S.C. § 455(a) provides: “Any justice, judge or magistrate of the United States shall disqualify himself in any proceeding in which his impartiality might reasonably be questioned.” On January 11, 1996, Plaintiffs filed a Motion to Recuse Judge Krupansky, arguing that ex parte communications between the judge and various parties involved in the litigation required him to recuse himself from the instant matter. We address now the question whether Judge Krupansky abused his discretion in denying that motion.1 See Order of Feb. 1,1996.
In their Motion to Recuse Judge Kru-pansky, Plaintiffs complain that the judge created the appearance of partiality by meeting ex parte with a number of different parties, including: (1) state officials such as the Defendant State Superintendents of Public Instruction, various staff members of the Department of Education, and the State Defendants’ lawyers; (2) Local Defendants, including Defendant Cleveland Superintendent of Schools; and (3) private citizens, including the General Counsel of the Cleveland School District, the Cleveland Teachers’ Union President, and employees of the consulting firm McKinsey & Co., whose services had been obtained by the State. These communications are alleged to have covered a variety of topics, including, inter alia: (1) the general management, fiscal status, and future governance of the School District; (2) anticipated student assignment negotiations between State Defendants and Plaintiffs; and (3) the potential for a declaration of unitary status for the school system.
When confronted with a Motion to Recuse under 28 U.S.C. § 455(a), a district judge must apply an objective standard of inquiry: Would a reasonable person knowing all the relevant facts question the impartiality of the judge? See Roberts v. Bailar, 625 F.2d 125, 129 (6th Cir.1980). Our review of the full record in this case compels our conclusion that a reasonable person with such knowledge would not doubt Judge Krupansky’s impartiality.
During the course of Judge Krupansky’s management of this litigation the Cleveland School District suffered “total fiscal *468and administrative collapse.” Termination Order, 934 F.Supp. at 1539. Accordingly, on March 3, 1995, the district court ordered the Ohio State Board of Education and its Superintendent of Instruction to assume complete administration and operational control of the District pursuant to its delegated state constitutional and statutory authority and restore the System’s integrity, operational control, and capability to resume implementation of this Court’s orders without interference from the local Board of Education. Shortly thereafter, Dr. Ted Sanders, the then State of Ohio Superintendent of Public Instruction, developed and then began the implementation of a viable contingency plan designed to restore the fiscal and operational administrative capability necessary to alleviate the School District’s imminent crisis. Dr. Sanders, with the help of both his assistants Dr. John Goff and Dr. Richard Boyd and McKinsey & Co., stabilized the financial and management integrity of the School District and developed an interim and long-range plan to review the financial and management capabilities of the District.
While the school system remained in state receivership, the district court was necessarily involved in the oversight of the State’s work. In this capacity, the court necessarily had to communicate with Dr. Sanders, Dr. Goff, and others, as Judge Krupansky made clear in his Order of February 1, 1996. Much of this communication occurred ex parte. Plaintiffs argue that they “had no means to address, respond to, or counter, the adverse, inaccurate, incomplete assertions or assumptions in the secret record generated by Judge Krupansky.” Plaintiffs’ Br. 43. However, as the Defendants note, Judge Krupansky personally explained to Plaintiffs’ counsel the ministerial nature of these ex parte discussions before they took place. Moreover, it is undisputed that Judge Krupan-sky personally extended to Plaintiffs’ counsel an invitation to attend all of these meetings. Plaintiffs’ counsel consistently refused this invitation over an eight-month period during which many of these meetings took place and failed to register any objection to the meetings at that time despite the fact that they knew ex ante that these conferences had already been scheduled. Finally, Judge Krupansky’s communications with the State Superintendent, the Superintendent of Schools in Cleveland, the Auditor of the State, with representatives of McKinsey & Co., and with counsel for the state and local defendants were related exclusively to the judicial oversight of the reorganization which the court had mandated in its Order of March 3, 1995. None of these matters involved any issue which was then or later in dispute with the plaintiffs.
Under 28 U.S.C. § 455(a), disqualifications “must be predicated upon extrajudicial conduct rather than on judicial conduct; and upon a personal bias as distinguished from [a] judicial one, arising out of the judge’s background and association and not from the judge’s view of the law.” Green v. Nevers, 111 F.3d 1295, 1303-04 (6th Cir.1997) (internal quotations and citations omitted). This Court has had numerous occasions to consider a district judge’s decision not to recuse himself in the face of a § 455(a) motion. Two of these cases arose in the context of institutional reform litigation. See In re City of Detroit, 828 F.2d 1160, 1167 (6th Cir.1987); Bradley v. Milliken, 620 F.2d 1143 (6th Cir.1980). In Milliken, the district judge was involved in a complex school desegregation case in Detroit. During the later phases of the litigation, plaintiffs’ counsel Mr. Thomas Atkins—the same attorney who represents Plaintiffs in the instant matter—complained that District Judge DeMascio had created an appearance of partiality by meeting ex parte with the Detroit Board’s representative even before the plaintiffs’ counsel had received a copy of the court’s filed remedial guidelines in that case. The plaintiffs also alleged that they had been excluded from “negotiations” with the Board which shaped the ultimate desegregation plan. Judge De-*469Mascio denied the plaintiffs’ Motion to Re-cuse Mm under 28 U.S.C. § 455(a), stating that the incidents in question were judicial activities designed to ensure a community climate receptive to the court’s orders. On appeal, the Sixth Circuit agreed that Judge DeMascio had acted well within his discretion. See id. at 1157. This Court stated: “Judge DeMascio’s actions appear to us to have been judicial activities. To make out a case for recusal under § 455(a), a movant must rely on extrajudicial conduct rather than matters arising in a judicial context.” Id.
Likewise, we find that Judge Krupan-sky’s communications with the aforementioned parties, though ex parte, concerned matters arising in a purely judicial context. All of the communications about which Plaintiffs complain arose out of the court’s oversight of the people who were responsible for the implementation of Judge Kru-pansky’s Order of March 3, 1995, which required considerable action by the.State. Those communications were ministerial in nature and did not pertain to matters at issue between the parties as adversaries. Such minimum contacts were necessary for the court to maintain effective contact with those parties Judge Krupansky had appointed to assume control of the Cleveland School District. Accordingly, we find that Judge Krupansky’s Order of February 1, 1996 denying Plaintiffs Motion to Recuse him under 28 U.S.C. § 455(a) was not an abuse of his discretion.
V. REASONABLE ATTORNEYS’ FEES
Finally, we must address the question whether the district court abused its discretion in holding that Plaintiffs’ attorneys in the instant matter should be remunerated at hourly rates “not exceeding] the market rates necessary to encourage competent lawyers to undertake the representation in question.” Coulter v. State of Tennessee, 805 F.2d 146 (6th Cir.1986).2 We find that it did not.
In the instant matter, Plaintiffs have been represented by three attorneys: Mr. James Hardiman and Mr. Thomas Atkins, who have been involved in the litigation since suit was filed in 1973 and participated in the liability trial, as well as the creation, implementation and monitoring of the suit’s various remedial orders, including the parties’ Consent Decree; and Mr. David Whitaker, who joined the team of Plaintiffs’ counsel to assist in the negotiation, monitoring and implementation of the numerous remedial orders and the Consent Decree.
On September 13, 1995, Plaintiffs’ counsel submitted to Judge Krupansky their respective applications for attorneys fees as the prevailing party on behalf of the class from 1992 to 1995, including the costs of Plaintiffs’ expert witness Dr. Robert Green. The total amount sought was $528,552.53. Mr. Atkins, a lawyer from New York City, sought compensation for legal services rendered between July 6, 1994 and August 4, 1995 at a rate of $340 per hour charged in increments of 30 minutes, for a total of $126,401.04, plus additional expenses for the retention of Dr. Green at $75 per hour for a total of $36,-057.50. ■ Mr. Hardiman, the senior partner in his Cleveland law firm, sought various levels of compensation ranging between $175 and $225 per hour for the period from January 7, 1993 through August 31, 1995, plus out-of-pocket expenses for a total of *470$263,786.00. Finally, Mr. Whitaker sought fees for services rendered from May 1990 through September 1, 1995, at the hourly rate of $160 per hour, plus out-of-pocket expenses for a total of $102,734.99.
On October 25, 1995, Plaintiffs’ counsel also filed a Motion for an Interim Award of Fees and Costs for services dating back to March 1992, asserting an urgent need for 50% of the requested fees. While Judge Krupansky gave these applications his full attention, he did not consider them by himself. Rather, he also prudently referred them to a specially appointed Legal Advisory Commission on Attorneys Fees for an independent review. The Commission was composed of four lawyers from the Northern District of Ohio who agreed to serve in a pro bono capacity. Thus, both the district court and the Commission conducted independent and impartial reviews of these applications.
In its Report of November 1, 1995 to Judge Krupansky, the Commission concluded that the fee applications did not conform to generally accepted billing practices in the local legal community (Cleveland and the Northern District of Ohio). More specifically, the Commission determined — and the court’s own independent review corroborated — that the applications suffered from the following serious deficiencies: (1) they lacked sufficient detail in their description of the legal services rendered to permit the court to evaluate fairly the measure of time devoted to the work performed; (2) Plaintiffs’ counsel’s practice of charging time in half-hour increments did not comport with the standard, widely-accepted practice of accounting for billable hours in either 10-or 6-minute intervals; (3) from one applicant to another, there were inconsistencies in the amount of time recorded for services that the several attorneys had performed together (e.g. group conference calls, attending hearings, etc.); (4) the applicants failed to furnish invoices or receipts for out-of-pocket expenses; (5) the applicants included charges for meals; (6) the hourly rates requested by the applicants did not properly reflect the usual and customary rates employed in the legal community of either Cleveland specifically or the Northern District of Ohio more generally; (7) the applicants’ accumulation of unbilled time and untimely presentation of charges dating back more than 3-1/2 years was inconsistent with the practices in the Cleveland legal market (or any other major legal market, we might add); and finally (8) some of the fee applications lacked the appropriate certificates of service. On December 29, 1995, the district court advised Plaintiffs’ counsel of the manifest defects in their applications and encouraged them to revise and resubmit them. In the meantime, Judge Krupansky granted Plaintiffs’ counsel’s Motion for an Interim Award of Fees and Costs, awarding them 33% of the amounts they requested. Even before the district court exercised its discretion to allow Plaintiffs’ counsel to revise and resubmit their fee applications, however, these gentlemen knew something was amiss and that their applications, in light of the foregoing defects, could charitably be described only as insufficient in most every respect. Interestingly, on December 28, 1995, the day before the district court entered its Order adopting the Commission’s findings, Plaintiffs’ counsel petitioned the court to permit the withdrawal of their fee applications without prejudice. Noting the substantial amount of time and resources already devoted by both the court and the Commission, the court wisely held that to permit counsel to withdraw fee applications without prejudice at that late date and resubmit them in that form at some future time would be a waste of judicial resources, would serve no meaningful purpose, and would unnecessarily prolong the disposition of counsels’ petition for a fee award.
On February 15, 1996, Plaintiffs’ counsel resubmitted their fee applications. Their revised aggregate requests actually exceeded those in their initial application. Once again, the Legal Advisory Commis*471sion on Attorneys Fees, in its new report to the district court of April 12, 1996, determined that the revised applications suffered the same flaws as before and were still unreasonable and not in accordance with the generally accepted billing practices of the Cleveland legal market. Most importantly, the Commission found that the hourly compensation sought by Plaintiffs’ counsel still far outstripped the acceptable rates for attorneys in the Cleveland legal community. The Commission opined that hourly rates ranging from $95 to $187 per hour — the amounts-paid to the Defendants’ attorneys in this action— are reasonable in the Northern District of Ohio.
As a threshold matter, Plaintiffs argue that once they filed a notice withdrawing their fee applications, filed pursuant to 42 U.S.C. § 1988, the district court no longer had jurisdiction over their fee applications because there was no longer an Article III case or controversy. This argument strains credulity. First, district courts have wide discretion to manage their own dockets and to decide issues which have consumed considerable resources, as in the instant matter. See Link v. Wabash R. Co., 370 U.S. 626, 630-31, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962). Second, the district court correctly noted that it had assumed jurisdiction and had invested a great deal of time and judicial energy to consider the applications; that counsel’s already untimely fee requests would have an even greater negative impact on the financially distressed Cleveland School District if further delay were allowed; and that the court charitably had allowed Plaintiffs’ counsel the opportunity to correct the deficiencies in and then resubmit their applications. Permitting counsel to withdraw their fee applications without prejudice at that advanced stage in the proceedings would have squandered valuable judicial resources and unnecessarily lengthened the disposition of counsel’s petition for a fee award. Finally, we agree with Defendants’ arguments that Plaintiffs’
attempt to withdraw their initial Fee Application on the eve of the Court’s ruling was a shameless ploy, an endeav- or to engage in legal gamesmanship, which was grounded in the false hope that they might resubmit their applications to a successor judge who might subject their applications to lesser scrutiny. It was a blatant attempt at forum shopping. Plainly, they ha[d] no intention of abandoning their request for attorneys fees, as evidenced by their proposal to withdraw their applications without prejudice to resubmission at a later date.
Defendants-Appellees’ Br. 27.
The primary concern in an attorney fee case is that the fee awarded be reasonable. See Blum v. Stenson, 465 U.S. 886, 893, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984). A reasonable fee is “one that is ‘adequate to attract competent counsel, but ... [does] not produce windfalls to attorneys.’ ” Id. at 897, 104 S.Ct. 1541 (quoting S.Rep. No. 94-1022, 94th Cong., 2d Sess. 6 (1976), U.S. Code Cong. & Admin. News at 4434, 4439-40). Under the twelve-factor test enunciated by the Fifth Circuit in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.1974), and adopted by the Supreme Court in Hensley v. Eckerhart, 461 U.S. 424, 432, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), a court must first determine the lodestar amount by multiplying the reasonable number of hours billed by a reasonable billing rate. That amount can then be adjusted based on the Johnson factors.3 *472The Johnson court expressly noted that “courts must remember that they do not have a mandate ... to make the prevailing counsel rich.” 488 F.2d at 719.
The party seeking attorneys fees bears the burden of documenting his entitlement to the award. See Webb v. Dyer County Bd. of Educ., 471 U.S. 234, 242, 105 S.Ct. 1923, 85 L.Ed.2d 233 (1985). The fee applicant “should submit evidence supporting the hours worked and rates claimed. Where the documentation of hours is inadequate, the district court may reduce the award accordingly.” Hensley, 461 U.S. at 433, 103 S.Ct. 1933. In its Order of April 26, 1996, the district court concurred with the comments of the Legal Advisory Commission on Attorneys Fees, noting that “a meaningful assessment of applicants’ work effort is frustrated in this proceeding by the inadequate non-informative amended billing records that do not permit a reviewing court to identify distinct claims and the issues addressed, assess the necessity for multiple counsel, and distinguish between redundant, unnecessary, and duplicated work effort versus the proper utilization of time.” Order of Apr. 26, 1996, at 12. Applying Johnson, the district court determined (1) that during the period for which attorneys fees were sought by Plaintiffs’ counsel, “no novel or difficult issues confronted the applicants beyond the ordinary legal questions that routinely surface in an ongoing school desegregation case,” id. at 20; (2) that “most, if not all, of the legal issues of first impression which initially attached to school desegregation litigation have been decided by Supreme Court dispositions a number of years ago and by various circuits throughout the nation,” id. at 21; and (3) that Plaintiffs’ counsel’s day-to-day monitoring activities to ensure compliance with a decade-old desegregation order constituted “routine services which do not warrant enhanced hourly rates,” id. at 22. Finally, the district court ruled that despite the fact they were afforded an opportunity to demonstrate compliance with generally accepted billing practices in the Greater Cleveland area by revising their fee applications and submitting additional evidence to the court, Plaintiffs’ counsel had “individually failed to prove by a preponderance of evidence entitlement to the payment they seek.” Id. at 30. Accordingly, the district court adopted the findings of the Commission and thus reduced the claimed hours of Mr. Atkins, Mr. Har-diman and Dr. Green by a factor of 20%, and the claimed hours of Mr. Whitaker by a factor of 50%. In determining a fair and reasonable hourly rate for each of the fee applicants, the court made special note of the hourly rates charged by other local and out-of-state attorneys in this action who addressed the same legal issues. Without exception, the hourly rates fell within the aforementioned range of $95 to $187. Judge Krupansky therefore approved the following hourly rates based on the recommendations of the independent Commission: $187 for Mr. Atkins (as opposed to the $340 he requested); $175 for Mr. Hardiman (as opposed to the $175-225 he requested); and $110 for Mr. Whitaker (as opposed to • the $160 he requested). The district court’s determination of reasonable attorneys fees in the instant matter falls squarely within this Court’s precedent in Coulter v. State of Tennessee, 805 F.2d 146 (6th Cir.1986). In Coulter, we stated:
[Attorneys] fees are different from the prices charged to well-to-do clients by the most noted lawyers and renowned firms in a region. Under these statutes a renowned lawyer who customarily receives $250 an hour in a field in which competent and experienced lawyers in the region normally receive $85 an hour should be compensated at the lower rate. We therefore apply the principle that hourly rates should not exceed the market rates necessary to encourage competent lawyers to undertake the representation in question.
*473Id. at 149. See also Blum v. Stenson, 465 U.S. 886, 895, 104 S.Ct. 1541, 79 L.Ed.2d 891 (1984) (“[R]easonable fees under § 1988 are to be calculated according to the prevailing market rates in the relevant community.”); Hadix v. Johnson, 65 F.3d 532, 535-36 (6th Cir.1995).
We reject Plaintiffs argument that the district court’s determination of reasonable hourly fees disregards the law of this case. Prior to Judge Battisti’s death and Judge Krupansky’s assumption of the management of this case, Judge Battisti on seven occasions had previously considered and held reasonable both the hourly rate and billing methods that Judge Krupansky found unreasonable. Judge Battisti’s Orders of January 29, 1992; April 23, 1992; July 23,1993; and August 31,1994, however, set forth absolutely no explanation whatsoever as to how the court determined the reasonableness of Plaintiffs’ counsel’s request. In two separate Orders dated September 21, 1990, Judge Battisti approved attorneys fees and expenses for Plaintiffs’ counsel in the amounts of $265 an hour for Mr. Atkins, $175 for Mr. Hardiman, and $110 for Mr. Whitaker, noting merely that the services were “necessarily incurred” and that the amounts claimed were “reasonable.” Order of Sept. 21, 1990. Finally, in his Order of April 10, 1991, Judge Battisti approved attorneys fees and expenses for Mr. Atkins and Mr. Hardiman at the hourly rates of $265 and $175, respectively. The Order provides that the court found “that the rates charged by Thomas I. Atkins and James L. Hardiman are reasonable and consistent with the prevailing market rates in this community.... ” Order of April 10, 1991. However, there was no evidence whatsoever to support this conclusory statement. Unlike Judge Krupansky’s well-informed Order of April 26, 1996, Judge Battisti’s unsupported conclusions were based neither on a proper Johnson analysis nor an independent review conducted by an ad hoc panel such as the Legal Advisory Commission on Attorneys Fees. Moreover, the conclusions clearly violated the clear standard that we announced in Coulter. Given the thorough nature of Judge Krupansky’s analysis and the lack of similar inquiries on the part of Judge Battisti, this Court finds no basis upon which to find that the former abused his discretion in determining Plaintiffs counsel’s attorneys fees.
VI. CONCLUSION
For the foregoing reasons, we affirm the judgments of the district court in both appeals.
DISSENT

. In reviewing a trial judge’s refusal to recuse himself, this Court applies an abuse of discretion standard. See In Re City of Detroit, 828 F.2d 1160, 1167 (6th Cir.1987).


. District courts have discretion in determining the award of reasonable attorney fees under 42 U.S.C. § 1988. See Crabtree v. Collins, 900 F.2d 79, 82 (6th Cir.1990). In light of a "district court’s superior understanding of the litigation and the desirability of avoiding frequent appellate review of what essentially are factual matters," an award of attorneys’ fees under § 1988 is entitled to substantia] deference. Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983). This Court thus reviews a district court's award of attorneys fees, including the fee rate, based on an abuse of discretion standard. See Scales v. J.C. Bradford & Co., 925 F.2d 901, 909 (6th Cir.1991); Crabtree, 900 F.2d at 82.


. These factors are: (1) the time and labor required by a given case; (2) the novelty and difficulty of the questions presented; (3) the skill needed to perform the legal service properly; (4) the preclusion of employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the "undesirability” of the case; (11) the nature and length of the professional relationship with the client; and (12) *472awards in similar cases. See Johnson, 488 F.2d at 717-19.